Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/668,285, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the provisional application 62/668,285 does not provide adequate support for the device recited in claim 1, comprising at least one emissive layer emitting visible light and a NIR emissive layer emitting NIR light, wherein the at least one emissive layer and the NIR emissive layer are stacked between the first electrode and the second electrode, and the NIR light output has a peak wavelength of 740 nm -1000 nm. More specifically, while page 3 of the disclosure describes OLED stack with NIR and white EML, the stacking of the emissive layers between two electrodes is not specifically disclosed, and the NIR output light having a peak wavelength of 740 nm – 1000 nm is not specifically disclosed.
.

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-5 and 11-12) in the reply filed on 9 March 2021 is acknowledged.
Claims 13-14, 19-23, 25, 27, 32 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 March 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heo et al. US 2021/0036047 A1 (effectively filed on Jan 23, 2018 based on priority claim to foreign application KR 10-2018-0008359, see attached English transition of the foreign application; herein after Heo) in view of Lee et al. US 2019/0096959 A1 (Lee).

    PNG
    media_image1.png
    401
    467
    media_image1.png
    Greyscale

In re claim 1, Heo discloses (e.g. FIGs. 11 & 17) a device comprising: 
a first electrode 1160,1760; 
a second electrode 1120,1720; and 
a display device or display surface including at least one emissive layer 1133,1733 and an infrared (IR) emissive layer 1153,1753 disposed in a stack arrangement between the first electrode 1160,1760 and the second electrode 1120,1720, 
wherein IR light is emitted from the IR emissive layer 1153,1753 through the at least one emissive layer 1133,1733.
Heo discloses using the infrared light in the display device to improve precision of fingerprint recognition in the display device with biometric sensor (¶ 9,14). Heo does not explicitly disclose the IR emissive layer emit near infrared (NIR) light having a peak wavelength of 740 nm-1000 nm.
However, Lee discloses (e.g. FIG. 2) a display device comprising OLEDs with visible emissive layers 150R,G,B integrated with OLEDs with IR emissive layer 150IR, wherein the IR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47) as suitable for fingerprint sensor (¶ 37). 


In re claim 2, Lee discloses (e.g. FIG. 2) the NIR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47). As such, 100% of energy output of the NIR emissive layer 150IR has a wavelength greater than 750 nm (i.e. all light output is within the range 850nm to 950nm).

In re claim 3, Heo discloses (e.g. FIG. 11) further comprising at least one charge generation layer 1140 disposed between the at least one emissive layer 1133 and the NIR emissive layer 1153.

In re claim 4, Heo discloses (e.g. FIG. 17) further comprising: at least one additional electrode 1740,1741 disposed between the first electrode 1760 and the second electrode 1720, wherein the NIR emissive layer 1753 is separately controllable from the at least one emissive layer 1733 (¶ 139).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heo and Lee as applied to claim 1 above, and further in view of Lamkin et al. US 2019/0140031 A1 (Lamkin).
In re claim 5, Heo discloses (e.g. FIG. 17) further comprising: a third electrode 1741; and a fourth electrode 1740, wherein the third electrode 1741 and the fourth electrode 1740 are disposed between the first electrode 1760 and the second electrode 1720. Heo does not 
However, Lamkin discloses (e.g. FIG. 23) IR emitter 2210 in a stacked arrangement with visible light emitter 100, wherein an insulator 310 (see 310A in FIG. 3) is disposed between the NIR layer 2210 of the stack arrangement and the at least one emissive layer 110 to electrically isolate the emitters (¶ 116); more specifically the insulator 310A is place between the anode 2520 of the IR emitter 2210 and the cathode 230A of the visible light emitter 110A. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally form an insulator layer in Heo’s stacked emitter device shown in FIG. 17, at a location between the anode 1741 of the IR emitter 1750 and the cathode 1740 of visible light emitter 1730, so as to electrically isolate the separately addressed IR emitter 1750 and RGB emitter 1730 as taught by Lamkin. 


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamkin et al. US 2019/0140031 A1 (Lamkin) in view of Lee et al. US 2019/0096959 A1 (Lee).

    PNG
    media_image2.png
    589
    493
    media_image2.png
    Greyscale


a first electrode 220C (FIG. 3); 
a second electrode 2530 (FIG. 25); and 
a display device or display surface including at least one emissive layer 210A,210B,210C (FIG. 3) and an near-infrared (NIR) emissive layer 2510 (FIG. 25, ¶ 109-110) disposed in a stack arrangement (see FIG. 23) between the first electrode 220C and the second electrode 2530, 
wherein NIR light is emitted from the NIR emissive layer 2510 through the at least one emissive layer 210A,210B,210C.
Lamkin discloses the IR light may be produced by OLED layers and is specifically tuned (¶ 110) for eye-tracking or eye gaze analysis (¶ 6, 103). Lamkin does not explicitly disclose the IR emissive layer emit near infrared (NIR) light having a peak wavelength of 740 nm-1000 nm.
However, Lee discloses (e.g. FIG. 2) a display device comprising OLEDs with visible emissive layers 150R,G,B integrated with OLEDs with IR emissive layer 150IR, wherein the IR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47) as suitable for illuminance, proximity, fingerprint, iris recognition, or vein sensor (¶ 37). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lamkin’s NIR emissive layer 2510 to emit NIR light output with a peak wavelength that is located between 850 nm and 950 nm as taught by Lee for emitting desirable NIR light for sensing functions. 

In re claim 2, Lee discloses (e.g. FIG. 2) the NIR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47). As such, 100% of energy output of the NIR emissive layer 150IR has a wavelength greater than 750 nm (i.e. all light output is within the range 850nm to 950nm).



In re claim 5, Lamkin discloses (e.g. FIGs. 3,23,25) further comprising: a third electrode 230C; and a fourth electrode 2520, wherein the third electrode 230C and the fourth electrode 2520 are disposed between the first electrode 220C and the second electrode 2530, and wherein an insulator 310A (FIG. 3) is disposed between the NIR layer 2510 of the stack arrangement and the at least one emissive layer 210A,210B,210C (¶ 116). 


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heo and Lee or Lamkin and Lee as applied to claim 1 above, and further in view of Hamade et al. US 2016/0359117 A1 (Hamade).
In re claim 11, Heo discloses the claimed invention including a display device incorporating infrared emissive layer for biometric recognition (¶ 9,14). Lamkin discloses the IR light may be produced by OLED layers and is specifically tuned (¶ 110) for eye-tracking or eye gaze analysis (¶ 6, 103). Heo and Lamkin do not explicitly disclose the maximum power density of the display device or the display surface for the NIR emissive layer is 200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Heo or Lamkin’s IR emitter, capable of be driven at an appropriate current such that the output does not exceed 200 mW/cm2. 
Furthermore, Hamade discloses a light emitting device emitting in near-infrared, wherein in application of biometric authentication, the light output is desirably about several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). 
2-, e.g. at 20 mW/cm2 to obtain accurate biometric data or eye tracking data with increased efficiency as taught by Hamade. 

In re claim 12, Heo discloses the claimed invention including a display device incorporating infrared emissive layer for biometric recognition (¶ 9,14). Lamkin discloses the IR light may be produced by OLED layers and is specifically tuned (¶ 110) for eye-tracking or eye gaze analysis (¶ 6, 103). Heo and Lamkin do not explicitly disclose the optical power output of the NIR emissive layer per unit area of the display device or the display surface is 2-200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Heo or Lamkin’s IR emitter, capable of be driven at an appropriate current such that the optical power output is 2-200 mW/cm2. 
Furthermore, Hamade discloses a light emitting device emitting in near-infrared, wherein in application of biometric authentication, the light output is desirably about several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate Heo or Lamkin’s infrared emitter such that the optical power output is 2-200 mW/cm2-, e.g. at 20 mW/cm2 to obtain accurate biometric data or eye tracking data with increased efficiency as taught by Hamade. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815